 IIn the Matter of WHITE BROS. SMELTING CORP.andINTERNATIONAL'UNION- OP MINE, MILL AND SMELTER WORKERS, CIOCase No. 41-R-1768.-Decided October 18, 1945Mr. Thomas M. Hindman,of Philadelphia, Pa., for the Company.Mr. James Hill,of Baltimore, Md., for the CIO.Syme and Sirno'ns,byMr. Mavrice Abrams,Philadelphia, Pa.,for the A. F. L.Mr. Joseph D. Manders,of counsel to the Board. ,-DECISIONAND-DIRECTIONOF"ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union of Mine, Mill &Smelter Workers, CIO, herein called the CIO, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of White Bros.- Smelting Corp., Philadelphia., Pennsylvania,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Eugene M.Purver, Trial Examiner.The hearing was held at Philadelphia,Pennsylvania on July, 25, 1945. The Company, the CIO, and Local 57,International` Hod Carriers, Building and Common Laborers' Union,Laboren'`Dxstrict Council of Philadelphia, AFL, herein called theAFL, appeared, and participated.All parties were afforded full op-portunity to be heard, to'examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby' affirmed. ,All parties were afforded an opportunity, to filebriefs with,the Board.Upon the entire record in the case, the Board makes the following:FINDINGS, OF FACTI. ,THEWhite Bros. Smelting Corp., a Maryland corporation, is engagedin the manufacturing process of Smelting.- copper and brass. Its sole64 N. L.R. B., No. 59..323 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant, located in Philadelphia, Pennsylvania, is involved in the presentproceeding.During 1944 the Company purchased raw materials;consisting principally of copper and brass, valued at approximately$3,500,000, 50 percent of which was shipped to the Company's plantfrom points outside the Common*ealth'of Pennsylvania.During thesame period, the Company manufactured finished products valued atapproainiately $4,500,000, 50 percent of which was shipped to pointsoutside the Commonwealth of Pennsylvania.The Company, admits,that its operations affect commerce withinthe meaning of the National Labor Relations Act, and,we so find.II. TIIE ORGANIZATIONS INVQLVEDInternational Union of Mine, Mill & Smelter Workers, affiliated withthe Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.Local 57, International Hod Carriers, Building and Common La-borers'Union, Laborers' District Council ,of Philadelphia, affiliatedwith the American'. Federation of Labor, i's ' a labor organizationadmitting to membership employees-of the Company.THE QUESTION CONCERNING REPRESENTATION'l'he Company and the AFL entered into a'collective bargaining contract on August.1, 1944.The contract provides that it shall remainin effect until'August 1,' 1945; acid continue in effect from year toyear thereafter unless-and until written notice is given by either party60 days prior to the "termination date. 'On May 23;.1945, the CIOfiled with the, Board's Regional Office a petition for certification ofrepresentatives, wherein it claimed to represent a majority, of the'Company's'production and maintenance employees.*, On of about May'23', 1945, 'the Board's Region'al' Director notified the Company of thefiling of the-CIO's petition."Ili its reply to the Regional Director,the Company' stated, in effect, that it declined to recognize the CIOon the ground that its current contract with the AFL operates asa' bar to an 'immediate determination of representatives.However,of the hearing,'both4the'Company'and the AFL took a neutral positionon the question'of whether or, not the August 1, 1944, contract operatesas a bar.As noted above, the CIO filed its petition for certification well inad'vance of the automatic` renewal `date.Although a more directnotification to the Company of the CIO's claim to representation,would have been highly desirable, the Board has customarily heldthat the filing of a petition prior to the automatic renewal of an exist- WHITE BROS. SMELTING CORP.325representation proceeding.' -We, therefore, find that the contract' ofAugust 1, 1944, does not bar an immediate determination of repre-sentatives.'A statement of a Board agent, introduced into evidence at -thehearing, indicates that the CIO represents a substantial number ofemployees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1V. TI-IE APPROPRIATE UNITThe .parties stipulate, and we find, that all production and main-tenaiice employees, excluding outside truck drivers, outside salesmen,laboratory workers,` guards and watchmen, office and clerical employees, assistant foremen, foremen, and all or any other supervisoryemployees with authority 'to hire, promote, dischitrge, discipline, orotherwise effect changes in the status of employees, or effectivelyof collective bargaining within the meaning of Section 9 (b) of theAct.-V.TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the en-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and 'additions set forth in theDirection 4DIRECTION OF, ELECTIONBy virtue of and'pursu,ant to the power vested in the,Natlonal LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of, National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with White Bros.Smelting Corp., Philadelphia, Pennsylvania, an election by secretballot shall be conducted as early as possible, but not later than thirty'SeeHatter of Portland Lumber Mills,56 N L R B 13362CfMatter of White Bros Smelting Corporation,61 N. L R Ii 340.The Field Examiner reported that the CIO submitted 166 membership authorizationcards, and that the cards were dated in October, November, and December 1944 and January,February, March, and May 1945Twenty-six cards were undated.There are 202 em-ployees in the proposed unit.The AFL relies upon its current contract as evidence of itsinterest'The CIO waved any right it may, possess to object to this election because of the chargestiled against the CompanyinHatter of White Bvos Smelting Corp ,Case No 4-C-1503 326DECISIONS OF NATIONAL LABOR RELATIONS BOARD(30) days from. the date of this Direction, under the direction andsupervision of the Regional Director for the Fourth Region; actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill' or , on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who-have since quit or been dischargedfor cause, and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byInternational Union of Mine, Mill and Smelter Workers, CIO, or byInternational Hod Carriers, Building and Common Laborers' Union,Laborers' District Council of Philadelphia, A. F. L., for the purposesof collective bargaining, or by neither.MR.-GERARD D. REILLY took no part in the consideration of theaboye, Decision and Direction 'of Election.11